Citation Nr: 0725354	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to January 5, 2005, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1985 and from February 1986 to July 1988.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted entitlement to a total 
rating due to individual unemployability based upon service-
connected disabilities (TDIU).  The veteran expressed 
disagreement with the effective date of January 5, 2005.  

The issue of entitlement to a compensable rating for a 
service-connected scar of the right anterior chest as a 
residual of a second degree burn was timely appealed and 
under the Board's jurisdiction.  See 38 C.F.R. § 20.200 
(2006).  However, in a December 2005 statement, the veteran 
indicated that he wanted to withdraw the appeal for an 
increased rating for the scar.  Thus, this claim is no longer 
on appeal.  See 38 C.F.R. § 20.204.  

In June 2006, jurisdiction of the appeal was transferred to 
the RO in Denver, Colorado.  

The veteran presented testimony at a videoconference Board 
hearing before the undersigned Acting Veterans Law Judge in 
February 2007.  A transcript of the hearing is associated 
with the veteran's claims folder. 


FINDINGS OF FACT

1.  The evidence shows that the veteran filed a formal claim 
for TDIU on September 4, 2002; and in June 2004, before the 
RO decided the matter, the veteran contacted the RO and 
requested to withdraw his claim for a TDIU.  

2.  On January 5, 2005, the RO received the veteran's 
informal claim for entitlement to TDIU.  

3.  The RO issued a rating decision in October 2005 which 
granted entitlement to a TDIU rating effective from January 
5, 2005.  

4.  It was not factually ascertainable that the veteran 
became unemployable due to the service-connected psychiatric 
disability within a year prior to the RO's receipt of the 
veteran's most recent claim for entitlement to a TDIU in 
January 2005.  

5.  There is no evidence of record from June 2004 to January 
5, 2005 that can reasonably be construed as a formal or 
informal claim for TDIU.   


CONCLUSION OF LAW

The criteria for an effective date prior to January 5, 2005 
for the assignment of a TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for TDIU, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  The 
veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding Dingess notice, elements (1), (2), and (3) are not 
at issue.  Regarding element (4) (degree of disability) and 
element (5) (effective date), the veteran was provided with 
notice of these elements in the March 2006 VCAA notice 
letter.  

Although the Dingess notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, there is 
no prejudice to the veteran in proceeding with a decision on 
his claim for an earlier effective date.  As noted above, the 
veteran was provided with content-complying notice in March 
2006.  After the notice was provided, the veteran had eleven 
months to submit additional evidence in support of his claim.  
The claim was readjudicated after the Dingess notice was 
issued.  The actions taken by VA have essentially cured the 
error in the timing of notice.  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and there is no indication 
that the veteran does not understand the laws and regulations 
regarding effective dates.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The duty to assist the veteran has been met.  VA treatment 
records dated in 2003 and 2005 were obtained.  The treatment 
records dated in 2005 indicate that the veteran had not 
received treatment at the VA since 2003.  There is no 
identified relevant evidence that has not been accounted for. 

Under the circumstances, there is no reasonable possibility 
that further assistance would aid the veteran in 
substantiating the claim for an earlier effective date.  




II.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

In the case of a claim for a total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151.  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r). 

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).    

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  In determining whether 
there was an earlier claim the Board is required to determine 
all potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit 
sought."  Id.  The Federal Circuit has elaborated that VA, 
"has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004).  

The veteran contends that he is entitled to an effective date 
earlier than January 5, 2005 for the award of TDIU.  He 
maintains that he was unemployable long before January 2005.  

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16.  A finding of total disability is 
appropriate when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

If the veteran's service-connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra-
schedular consideration if the RO determines that they are 
unemployable by reason of their service-connected 
disabilities.  

Historically, service connection for panic disorder was 
granted pursuant to an October 1996 rating decision.  An 
initial rating of 10 percent was assigned, effective from May 
9, 1996.  The veteran appealed the initial 10 percent rating, 
and the RO issued another rating decision in December 1999 
which increased the rating to 30 percent for the service-
connected psychiatric disorder that was manifested by 
anxiety, panic, derealization, and claustrophobia.  As that 
award was not a complete grant of benefits, the issue 
remained in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).  In a July 2002 rating decision, the RO further 
increased the initial rating for the service-connected 
psychiatric disability to 70 percent, effective from May 9, 
1996.  

The increase to 70 percent essentially created an inferred 
claim for entitlement to a TDIU because the assignment of a 
single 70 percent rating for a service-connected disability 
meant that the veteran met the scheduler criteria for a TDIU 
(one disability rated at least 60 percent disabling).  A 
claim for a TDIU claim is reasonably raised when a claimant 
whose schedular rating meets the minimum criteria under 38 
C.F.R. § 4.16(a) requests entitlement to an increased rating 
and there is evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  See Norris v. West, 12 Vet. App. 413, 421 
(1999).  Thus, the RO subsequently sent the veteran a claim 
form for a TDIU.

The veteran thereafter submitted his initial claim for a 
TDIU, which was received at the RO in September 2002.  
Although a formal claim form is not of record, an October 10, 
2002 letter from the RO to the veteran indicates that the RO 
had received the veteran's claim for TDIU on September 4, 
2002.  In July 2005, in connection with the appeal of the 
effective date for the award of TDIU, the veteran submitted a 
copy of a VA Form 21-8940, veteran's application for 
increased compensation based upon unemployability, dated 
August 25, 2002.  Based upon this evidence, the Board finds 
that the veteran did file a formal claim for TDIU in 2002, 
and the formal claim was received on September 4, 2002.   

VA mental health treatment records from 2001 and 2002 reveal 
the veteran's reported difficulty maintaining employment.  
These records do not contain an opinion by a medical 
professional as to the veteran's employability.  

The veteran failed to report to a VA examination in September 
2002, scheduled for the purposes of determining whether the 
veteran was unemployable due to service-connected 
disabilities.  

In a December 2002 Report of Contact with a Congressional 
Liaison, the RO noted that the veteran's claims file had been 
temporarily transferred to the Office of the Inspector 
General (OIG) because the veteran requested an investigation 
be done regarding his claims with VA.  

Later that month, the veteran was scheduled for another VA 
examination to determine unemployability.  Because the 
veteran moved from Colorado to Virginia around that 
timeframe, he failed to report to that examination.  At some 
point after that, the veteran returned to Colorado.  

Meanwhile, the veteran contacted the RO in June 2004, and 
specifically requested to withdraw his claim for a TDIU.  The 
veteran's request is reflected in writing in a July 2004 
Report of Contact.  It is clear from this communication that 
the veteran intended to withdraw the claim for TDIU.  In 
statements made in connection with the current appeal, the 
veteran does not dispute that he withdrew this claim.  When a 
claim is withdrawn by a veteran, it ceases to exist; it is no 
longer pending and it is not viable.  Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996).

In correspondence received at the RO in January 2005, the 
veteran specifically requested to reopen the TDIU claim.  The 
veteran indicated that the prior withdrawal was a mistake.  
The veteran explained that he was instructed to close his 
claim by several DAV reps, and that customer service ladies 
in Colorado said that he had to re-file again in Virginia 
because he had moved from Colorado.  

The veteran's January 2005 claim to reopen the issue of 
entitlement to a TDIU was granted in an October 2005 rating 
decision.  The effective date of the TDIU is January 5, 2005, 
the date of receipt of the veteran's informal claim to reopen 
the previously withdrawn claim.  

At his personal hearing in February 2007, the veteran 
testified that he was essentially misinformed about his need 
to withdraw his claim.  He testified that he thought he would 
end up in jail if he did not withdraw the claim because that 
is what he was told by the people conducting the OIG 
investigation.  

In essence, the veteran contends that he was improperly 
advised to withdraw the claim by VA, his lawyer, and Disabled 
American Veterans, and as such, it should not be considered 
withdrawn, and the effective date of the TDIU should be based 
on his original claim in 2002.  

To some extent, the veteran appears to be raising an 
equitable argument that the withdrawal of the TDIU claim in 
2004 should be disregarded because he was given erroneous 
advice prior to the withdrawal of the claim.  While it is 
unfortunate that the veteran believes he was given erroneous 
advice, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The ultimate outcome of the 
veteran's choice to withdraw his claim, whether it was a 
mistake or not, is that the claim was withdrawn, and the 
Board is without authority to simply disregard it.  See 
Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant). 

Inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded.  Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).  Additionally, erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994).  The Board is sympathetic to the 
veteran's arguments but, unfortunately, is unable to provide 
a legal remedy.    

In light of the veteran's withdrawal of his August 2002 claim 
for a TDIU, an effective date based on the receipt of that 
claim is not for application in this case.  

Next, a determination must be made as to whether the record 
reflects that an informal claim for TDIU was filed between 
the June 2004 withdrawal of his original TDIU claim, and 
January 5, 2005, the date of the RO's receipt of the 
veteran's informal claim to reopen the issue of entitlement 
to a TDIU.  The record does not identify any formal or 
informal claims for TDIU received between June 2004 and 
January 5, 2005.  The record contains some statements in 
which the veteran raises the issue of unemployability, and 
reports that he has lost numerous jobs over the years after 
holding them for only short periods of time; however, a clear 
intent to file a TDIU claim is not demonstrated during that 
time period.  Additionally, the evidence of record prior to 
January 5, 2005 shows various periods of unemployment.  
However, the sole fact that a claimant is unemployed or has 
difficulty obtaining employment does not equate to an 
informal TDIU claim.  In sum, there is no claim for a TDIU, 
formal or informal, that was filed between the June 2004 
withdrawal of the earlier claim, and January 5, 2005.  As 
such, there is no claim between June 2004 and January 5, 2005 
on which to base the assignment of an earlier effective date 
prior to January 5, 2005 for the award of a TDIU.  

Next, a determination must be made as to whether an increase 
in disability occurred within one year prior to the date of 
the January 5, 2005 claim.  As previously noted, in the case 
of a claim for total rating, if an increase in disability 
occurred within one year prior to the date of claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  Importantly, however, if the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

In the present case, the RO received the veteran's informal 
claim for a TDIU on January 5, 2005.  In an October 2005 
rating decision, entitlement to TDIU was awarded effective 
January 5, 2005, which is the date of receipt of the informal 
claim for TDIU.  At the time of the award of TDIU, a 70 
percent rating was assigned to the service-connected anxiety 
disorder with panic episodes, derealization, and post 
traumatic stress disorder.  Zero percent ratings were 
assigned to the service-connected scar of the right anterior 
shoulder and chest as a residual of a second degree burn, the 
status post non-displaced fracture of the left ring finger, 
and hemorrhoids.  In the October 2005 rating decision, the RO 
determined that TDIU was warranted based upon information 
which established that the veteran had been unable to follow 
or secure a substantially gainful occupation as a result of 
the service-connected disabilities.  The RO assigned the 
effective date of January 5, 2005 which is the date of 
receipt of the claim.  

According to the regulations, an earlier effective date of up 
to one year prior to the date of claim may be assigned for 
the TDIU, but only if it is factually ascertainable that an 
increase in disability occurred within the one-year period 
prior to the date of receipt of the veteran's claim.  
Applying the regulations to this case, the increase in the 
veteran's psychiatric disability must have occurred at some 
point during the one-year period before January 5, 2005 in 
order for an earlier effective date to be warranted.  In 
turn, if an increase in disability is factually ascertainable 
before the one-year period prior to the date of claim (in 
this case January 5, 2004), then an earlier effective date 
based on the factually ascertainable date of increase in 
disability is not assignable.  In this case, it is not 
factually ascertainable that the veteran was unable to secure 
or follow substantially gainful employment due to his 
service-connected psychiatric disability between January 5, 
2004 and January 5, 2005.  The evidence of record dated 
during that time period essentially shows the same level of 
disability as the evidence of record dated prior to that time 
period.  In other words, evidence dating back to at least 
2002 shows that the veteran exhibited high levels of 
irritability, aggressiveness, anger, and difficulty 
maintaining employment.  The veteran's Global Assessment of 
Functioning (GAF) score ranged from 45 to 50 which is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See, 
for example, the VA treatment records dated in June 1999, 
October 2001, February 2002, July 2003, August 2003, and 
March 2005.  The Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  

Thus, in sum, although there is competent evidence that for 
the time period of January 5, 2004 to January 5, 2005, the 
veteran was unable to secure or follow substantially gainful 
employment, there is also competent evidence that showed the 
same prior to January 5, 2004.  Thus, the increase in the 
veteran's service-connected psychiatric disability occurred 
more than one year prior to the date of the January 5, 2005 
claim.  

In conclusion, the veteran withdrew a claim for a TDIU that 
was received at the RO in 2002.  Because the veteran withdrew 
that claim, the Board is without authority to assign an 
effective date for a TDIU based on that claim.  Although the 
increase in the veteran's disability occurred long before the 
receipt of the veteran's claim to reopen, received in January 
2005, the Board is without authority to assign an effective 
date earlier than the date of the reopened claim for the 
assignment of a TDIU.  In other words, because it was 
factually ascertainable prior to January 5, 2004, that the 
veteran was unable to secure or follow substantially gainful 
employment due to his service-connected psychiatric 
disability, the effective date must be the date of claim, 
January 5, 2005, in this case.  As previously noted, in the 
case of a claim for total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Because the increase in disability occurred more than one 
year prior to the date of the January 5, 2005 claim, the 
criteria for the assignment of an earlier effective date for 
the TDIU are not met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. 
§§ 3.400, 4.3, 4.7, 4.16.




ORDER

An effective date earlier than January 5, 2005 is not 
warranted for the award of a TDIU rating, and the appeal for 
an effective date earlier than January 5, 2005 is denied.   



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


